Citation Nr: 1103128	
Decision Date: 01/25/11    Archive Date: 02/01/11

DOCKET NO.  09-02 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to an earlier effective date prior to April 14, 
1997 for post traumatic stress disorder (PTSD) based on clear and 
unmistakable error (CUE) for accrued benefits purposes. 

3.  Entitlement to an earlier effective date prior to September 
23, 1998 for bilateral hearing loss based on clear and 
unmistakable error (CUE) for accrued benefits purposes. 

4.  Entitlement to an earlier effective date prior to September 
23, 1998 for tinnitus based on clear and unmistakable error (CUE) 
for accrued benefits purposes.

(The issue of entitlement to adaptive automotive equipment for 
accrued benefits purposes is addressed in a separate decision.)

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The Veteran had active military service from May 1944 to October 
1945.   He died in April 2006.  The appellant is his surviving 
spouse.

This claim comes before the Board of Veterans' Appeals (Board) on 
appeal of rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in San Diego, California. 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

With respect to the accrued benefits issues, the record reflects 
that the appellant herself has not received notice of the 
information and evidence necessary to substantiate the underlying 
earlier effective date claims.  In order to ensure that she 
receives the due process to which she is entitled, the Board will 
remand the case for the issuance of 38 U.S.C.A. § 5103(a)-
compliant notice.

As to the claim of service connection for the cause of the 
Veteran's death, the October 2006 and April 2008 notices did not 
comply with Hupp v. Nicholson, 21 Vet. App. 342 (2007), which 
held that in dependency and indemnity compensation (DIC) cases 
where the veteran was service-connected during his lifetime, 
section 5103(a) notice must include (1) a statement of the 
conditions, if any, for which a Veteran was service-connected at 
the time of his death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an explanation of 
the evidence and information required to substantiate a DIC claim 
based on a condition not yet service- connected.  Under the 
circumstances, the Board believes appropriate action is necessary 
to comply with the ruling in Hupp.

The Veteran died in April 2006, and the Certificate of Death 
reflects that the immediate cause of death was cardiac arrest due 
to ventricular fibrillation due to coronary artery disease.  No 
contributing conditions were listed.   An autopsy was not 
performed.

The Board notes that service connection was in effect for right 
lower radial nerve group with reduced grip strength, degenerative 
disc disease cervical spine, PTSD, degenerative arthritis right 
shoulder and elbow, residuals from right arm shell fragment 
wound, bilateral hearing loss, residual scar right zygote and 
cheek, tinnitus and otitis media.  TDIU had been in effect since 
December 27, 1990.  The appellant, in essence, asserts that the 
service connected conditions aggravated or contributed to the 
cause of death.  The Board has determined that a VA opinion 
should be requested to determine whether the Veteran's multiple 
service connected conditions caused or contributed to his death.  
38 C.F.R. § 3.312 (2010); see McLendon v. Nicholson, 20 Vet. App. 
79 (2006); see also Davidson 
v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Notice which complies with 38 U.S.C.A. 
§ 5103(a) and Hupp v. Nicholson, 21 Vet. App. 
342 (2007) should be issued to the appellant.  
This notice should include: (1) a statement 
of the conditions which the Veteran was 
service-connected at the time of his death; 
(2) an explanation of the evidence and 
information required to substantiate a cause 
of death claim based on a previously service- 
connected conditions; and (3) an explanation 
of the evidence and information required to 
substantiate a cause of death claim based on 
a condition not yet service-connected.

2.  A VA opinion from a physician should be 
requested to determine whether the Veteran's 
cardiac arrest due to ventricular 
fibrillation due to coronary artery disease 
is due to service, and whether a service-
connected disability contributed 
substantially or materially, to the Veteran's 
death.  The RO should forward the Veteran's 
claims file to the VA examiner.  The examiner 
should review the entire claims file and 
provide an opinion as to the following:

a)  Was the Veteran's cardiac arrest due to 
ventricular fibrillation due to coronary 
artery disease at least as likely as not (a 
50 percent or higher degree of probability) 
due to the Veteran's period of service in WW 
II;

b)  Did a service-connected disability (right 
lower radial nerve group with reduced grip 
strength, degenerative disc disease cervical 
spine, PTSD, degenerative arthritis right 
shoulder and elbow, residuals from right arm 
shell fragment wound, bilateral hearing loss, 
residual scar right zygote and cheek, 
tinnitus, and otitis media) cause or 
contribute substantially or materially in the 
Veteran's death?  

All opinions and conclusions expressed must 
be supported by a complete rationale in a 
report.  The examiner should reconcile any 
opinion with the service treatment records, 
VA treatment records, private treatment 
records, and Certificate of Death.

3.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefits sought on appeal 
are warranted.  The appellant and her 
representative should then be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate review.

The appellant and her representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

